Exhibit 10.66

ASSIGNMENT OF PAYMENTS

This Agreement (the “Agreement”) is made and entered into as of the 6th day of
August, 2012 by and among eDiets.com, Inc., a Delaware corporation (“eDiets”),
Nutrio.com, Inc., a Delaware corporation (“Nutrio” and together with eDiets,
“Sellers”) and Nutrio, LLC, a Delaware limited liability company (“Assignee”).
All capitalized terms used but not defined herein shall have the meaning given
such term in that certain Asset Purchase Agreement dated as of even date
herewith by and among eDiets, Nutrio and Assignee (the “Purchase Agreement”).

RECITALS

WHEREAS, Sellers and Assignee have entered into the Purchase Agreement pursuant
to which, among other things, Assignee has agreed to purchase, acquire and
accept the Acquired Assets from Sellers, and Sellers have agreed to sell,
convey, assign and transfer to Assignee, the Acquired Assets, all in the manner
and subject to the terms and conditions set forth in the Purchase Agreement; and

WHEREAS, eDiets or Nutrio, as applicable, is a party to each of the Acquired
Contracts; and

WHEREAS, as an accommodation to Sellers, Assignee has agreed to waive the
closing conditions set forth in Section 7.2(d) of the Purchase Agreement with
respect to obtaining consents and approvals to the Acquired Contracts listed on
Schedule 4.1(d) to the Purchase Agreement (the “Subject Contracts”); and

WHEREAS, as a condition to such limited waiver, each of the Sellers desires to
irrevocably assign all of its rights to receive compensation under each and
every Subject Contract to Assignee in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Each Seller hereby irrevocably assigns to Assignee all of its rights to
receive payments, fees, reimbursements or any other compensation falling due
from and after the date hereof under the terms of each and every Subject
Contract.

2. The Sellers jointly and severally represent and warrant that each Subject
Contract is valid and enforceable, that it is in full force and effect and has
not been breached by Seller or to the Knowledge of Sellers any other party
thereto and that there are no set-offs or counterclaims against any such Seller.

3. This Assignment is only an assignment of each Seller’s rights, as applicable,
to fees and compensation under each Subject Contract and is not to be understood
or construed as a delegation of any of such Seller’s duties or obligations or
performance under the Agreement.



--------------------------------------------------------------------------------

4. Sellers shall as promptly as practicable after the Closing, but in any event
within four (4) Business Days, provide an irrevocable notice, in a form
satisfactory to Assignee in its sole discretion, to each party (other than
Sellers or Assignee) to the Subject Contracts which shall provide notice to such
party that Sellers have entered into this Assignment of Payments and that such
party is required to make all payments under the applicable Subject Contract to
an account or payment address to be specified by Assignee; provided, that
Sellers and Assignee acknowledge that they shall comply with their respective
obligations under Section 3.3(c) of the Purchase Agreement to remit any payments
to which they were not entitled.

5. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same agreement binding upon the parties, notwithstanding that all the
parties are not signatories to the same counterpart. In order to facilitate the
agreements contemplated by this Agreement, signatures transmitted by facsimile
machine or signatures transmitted via e-email in a “PDF” format may be used in
place of original signatures on this Agreement. Each party intends to be bound
by such party’s facsimile or “PDF” format signature on this Agreement, is aware
that the other parties are relying on such party’s facsimile or “PDF” format
signature, and hereby waives and defenses to the enforcement of this Agreement
based upon the form of signature.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

SELLERS: eDiets.com, Inc. By:   /s/ Kevin Richardson  

 

Name:   Kevin Richardson Title:   President Nutrio.com, Inc. By:   /s/ Thomas
Connerty  

 

Name:   Thomas Connerty Title:   President ASSIGNEE: Nutrio, LLC By:   /s/
Stephen Rattner  

 

Name:   Stephen Rattner Title:   Manager

 

3